Title: From George Washington to Daniel Morgan, 4 September 1784
From: Washington, George
To: Morgan, Daniel



Dr Sir,
[Berkeley County, Va.] 4th Septembr 1784.

Colo. Kennedy has owed me £28 these many years. Enquiring yesterday where he lived—& into his circumstances—I was told that he had lately sold land or houses in Winchester, to you; & that it might be in your power to obtain the balance which appears upon the enclosed accot due to me. If this should be the case, you would very much oblige me, as the money has been long due & I have always found it very difficult to get any from him. I am Dr Sir &c.

G: Washington

